UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7916



CHRISTOPHER COLYN GUTKNECHT,

                                            Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-554)


Submitted:   March 6, 2003                 Decided:   March 14, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Colyn Gutknecht, Appellant Pro Se.  Jennifer Ransom
Franklin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Christopher Colyn Gutknecht seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).    We have independently reviewed the record and

conclude that Gutknecht has not made a substantial showing of the

denial of a constitutional right.    See Miller-El v. Cockrell,

U.S.      , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-

7662).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2